DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 18 March 2021:
	Claims 1, 5, 23 and 25 are amended.
	Claims 4, 6-7 and 24 are canceled.
	Claims 1-3, 5, 8-23 and 25 are pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.

Authorization for the examiner’s amendment on claims 1-25 were given in an interview with Zachary J. Rimkunas (77,288) on 03/04/2022.

Claims 1-25 are amended as shown below:
(Currently Amended)  A computer implemented method for authenticating using a shared secret comprising a secret physical routine, the method comprising:
the shared secret 
causing issuance of a challenge to the plurality of users, the challenge including one or more of an audible challenge, a tactile challenge, a visual challenge, and a temporal challenge;
receiving, for each user of the plurality of users, response data including motion data characterizing motion of the user and a unique identifier of the user, the motion of the user occurring during a prescribed time period occurring after issuance of the challenge to the plurality of users;
processing, using computing circuitry, the motion data of the plurality of users to identify the first subset of users of the plurality of users with substantially matching motion data; and
authenticating, using the computing circuitry, the group of users including forming the group of users to include the first subset of the plurality of users and for each user of the plurality of users in the first subset, distributing a cryptographic key to the user based on the unique identifier associated with the user.
(Original)  The method of claim 1 wherein processing the motion data includes comparing the motion data to a motion data template and including users with motion data that substantially matches the motion data template in the first subset of the plurality of users.
(Original)  The method of claim 1 wherein processing the motion data includes comparing the motion data associated with each user with the motion data associated with other users.
(Cancelled)  
(Previously Presented)  The method of claim 1 wherein the secret physical routine includes one or more of dancing, whistling, jumping up and down, paced breathing, gesturing, muscle tensing, heart rate modulation, eye blinking, hand movement, clapping, and waving. 

(Cancelled)  
(Original)  The method of claim 1 wherein processing the motion data includes performing a pattern matching procedure.
(Previously Presented)  The method of claim 1 wherein processing the motion data includes determining a similarity metric for the motion data. 
(Previously Presented)  The method of claim 9 wherein determining the similarity metric includes determining a mean squared difference between the motion data.
(Original)  The method of claim 1 further comprising pre-processing the motion data including one or more of time aligning the motion data, warping the motion data, or rotating the motion data. 
(Cancelled)  
(Cancelled)
(Cancelled)  
(Currently Amended)  The method of claim 1 [[14]] wherein the cryptographic key is encrypted such that users in the first subset of users are able to decrypt the encrypted cryptographic key.
(Original)  The method of claim 1 wherein each user of the plurality of users is associated with a corresponding device, the corresponding device configured to collect the motion data for the user, form the response data for the user, and transmit the response data.

(Original)  The method of claim 17 wherein the one or more sensors include an accelerometer.
(Original)  The method of claim 18 wherein the motion data includes acceleration data.
(Original)  The method of claim 17 wherein the corresponding device includes one or more of a biometric sensor, a radar sensor, a force sensor, an acoustic transducer, and a light sensor.
(Original)  The method of claim 1 further comprising determining that at least some users of the plurality of users that were expected to be in the first subset of users were not identified as being part of the first subset of users.
(Previously Presented)  The method of claim 1 further comprising excluding one or more users of the plurality of users from the group based on the one or more users not being identified as part of the first subset of users.
(Currently Amended)  A system for authenticating using a shared secret comprising a secret physical routine, the system comprising:
a group authentication 
	an output for issuing a challenge to the plurality of users, the challenge including one or more of an audible challenge, a tactile challenge, a visual challenge, and a temporal challenge;
	an input for receiving, for each user of the plurality of users, response data including motion data characterizing motion of the user and a unique identifier of the user, the motion of the user occurring during a prescribed time period occurring after issuance of the challenge to the plurality of users; and
authenticate the group of users, the authenticating including forming the group of users to include the first subset of the plurality of users and for each user of the plurality of users in the first subset, distributing a cryptographic key to the user based on the unique identifier associated with the user; 
wherein the shared secret 
(Cancelled)  
(Previously Presented)  The method of claim 23 wherein the challenge includes one or more of an audible challenge, a tactile challenge, a visual challenge, and a temporal challenge.



Allowable Subject Matter
Claims 1-3, 5, 8-11, 15-23 and 25 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for identifying a group of users from a number of users including receiving, for each user of the number of users, response data including motion data characterizing motion of the user during a prescribed time period occurring after issuance of a challenge to the number of users, processing the motion data of the number of users to identify a first subset of the number of users with substantially matching motion data, and forming the group of users to include the first subset of the number of users. 

The closest prior art are as follows:

Kaps et al. (U.S. PGPub. 2017/0262697) discloses techniques for event detection, confirmation and publication that integrates sensor data and social media. The techniques comprise of enabling integration of sensor data with other information on servers such as social media sites to detect, confirm and/or publish events. Sensors may measure values such as motion, temperature, humidity, wind, pressure, elevation, light, sound or heart rate, etc. Sensor data and event tags may be utilized to curate text, images, video, sound and post the results to social networks, for example in a dedicated feed. However, unlike the instant invention, Kaps does not disclose “sharing the shared secret with a first subset of users of the plurality of users prior to issuance of the challenge, wherein the users in the first subset of users are each required to perform the secret physical routine within the prescribed time period after issuance of the challenge to be identified as members of the group of users…authenticating, using the computing circuitry, the group of users including forming the group of users to include the first subset of the plurality of users and for each user of the plurality of users in the first subset, distributing a cryptographic key to the user based on the unique identifier associated with the user.”

Squires (U.S. PGPub. 2015/0142689) discloses techniques that incentives physical fitness of a user. The system can include a motion component and a control component. The motion component can monitor motion data associated with the user. The control component can provide one or more rewards to the user, wherein the rewards can be based at least in part on the user meeting a target associated with the motion data. However, unlike the instant invention, Squires does not disclose “sharing the shared secret with a first subset of users of the plurality of users prior to issuance of the challenge, wherein the users in the first subset of users are each required to perform the secret physical routine within the prescribed time period after issuance of the challenge to be identified as members of the group of users…authenticating, using the computing circuitry, the group of users including forming the group of users to include the first subset of the plurality of users and for each user of the plurality of users in the first subset, distributing a cryptographic key to the user based on the unique identifier associated with the user.”

Francis (U.S. PGPub. 2012/0243681) discloses techniques for encrypting data to be accessed only by a group of users comprising a user in the group receiving a user secret, the user secret having been created by operating a first one-way function on parameters comprising a root key and a public identifier for the user. However, unlike the instant invention, Francis does not disclose  “sharing the shared secret with a first subset of users of the plurality of users prior to issuance of the challenge, wherein the users in the first subset of users are each required to perform the secret physical routine within the prescribed time period after issuance of the challenge to be identified as members of the group of users…authenticating, using the computing circuitry, the group of users including forming the group of users to include the first subset of the plurality of users and for each user of the plurality of users in the first subset, distributing a cryptographic key to the user based on the unique identifier associated with the user.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-3, 5, 8-11, 15-23 and 25 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433